[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               Aug. 8, 2008
                             No. 07-11141                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-14108-CV-DLG

DONALD S. BALDWIN,



                                                          Petitioner-Appellant,

                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
Walter A. McNeil, Secretary,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 8, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
      Petitioner is a Florida prison inmate serving a sentence of 25 years for

second degree murder. He petitioned the United States District Court for the

Middle District of Florida pursuant to 28 U.S.C. § 2241 for a writ of habeas

corpus. That court transferred the case to the United States District Court for the

Southern District of Florida under the erroneous belief that petitioner was

incarcerated in that district. The court below recognized the error but denied

petitioner’s motion to transfer the case back to the Middle District of Florida.

Petitioner now appeals the court’s decision. We issued a certificate of

appealability on the issue of whether the district court erred in denying petitioner’s

motion.

      Section 2241 states:

             Where an application for a writ of habeas corpus is made
             by a person in custody under the judgment and sentence
             of a State court of a State which contains two or more
             Federal judicial districts, the application may be filed in
             the district court for the district wherein such person is in
             custody or in the district court for the district within
             which the State court was held which convicted and
             sentenced him and each of such district courts shall have
             concurrent jurisdiction to entertain the application. The
             district court for the district wherein such an application
             is filed in the exercise of its discretion and in furtherance
             of justice may transfer the application to the other district
             court for hearing and determination.

28 U.S.C. § 2241(d) (emphasis added).



                                           2
      Petitioner was convicted, sentenced, and is incarcerated in counties located

in the Middle District of Florida. Accordingly, the district court for that district

should entertain the instant petition. We therefore vacate the district court’s order

denying petitioner’s motion to transfer, and remand the case with the instruction

that the district court transfer the case to the Middle District of Florida.

      SO ORDERED.




                                            3